Citation Nr: 1015693	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus 
with cataracts, claimed as due to herbicide exposure.

2. Entitlement to service connection for malaria.

3. Entitlement to service connection for scrub typhus.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1970 to March 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from July 2006 
and December 2006 rating decisions of the Philadelphia, 
Pennsylvania Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2009, a hearing was held before a 
Decision Review Officer (DRO) at the RO.  In January 2010, a 
Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are associated with the 
Veteran's claims file.  At the Travel Board hearing the 
Veteran represented himself, waiving representation (as the 
representative was unavailable).  Also at the Travel Board 
hearing additional evidence was received with a waiver of 
initial Agency of Jurisdiction (AOJ) consideration.

The Board notes as a preliminary matter that at the time of 
the Travel Board hearing it was unclear from the record 
whether the Veteran had timely perfected his appeal in the 
matters of service connection for bilateral hearing loss and 
tinnitus.  It was conceded that the Board had jurisdiction in 
both matters, and a hearing was held on all matters listed on 
the preceding page.  Accordingly, it is not inappropriate for 
the Board to proceed on the matters of service connection for 
bilateral hearing loss and tinnitus.  See Beyrle v. Brown, 9 
Vet. App. 24, 28 (1996) (finding that the Board was not 
deprived of jurisdiction where there was no evidence that the 
veteran filed a substantive appeal to perfect the claim; in 
proceeding to review the claim, the Board effectively waived 
the filing of a substantive appeal as to the matters).
The issue of service connection for vertigo, claimed as 
secondary to bilateral hearing loss, has been raised by the 
record (see May 2009 statement) but has not been adjudicated 
by the AOJ.  Therefore, the Board does not have jurisdiction 
over such claim; it is referred to the AOJ for appropriate 
action.  

The issue of service connection for bilateral hearing loss is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDINGS OF FACT

1. On January 6, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran in writing that he intended to withdraw his 
appeals seeking service connection for diabetes mellitus with 
cataracts, claimed as due to herbicide exposure, malaria, and 
scrub typhus; there is no question of fact or law remaining 
before the Board in these matters.

2. The Veteran's tinnitus is shown to be related to his noise 
exposure in service.


CONCLUSIONS OF LAW

1. Regarding the claims of service connection for diabetes 
mellitus with cataracts, claimed as due to herbicide 
exposure, malaria, and scrub typhus, the criteria for 
withdrawal of an appeal by the appellant are met; the Board 
has no further jurisdiction in these matters.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.. Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Regarding the Veteran's claims of service connection for 
diabetes mellitus with cataracts, malaria, and scrub typhus, 
given his expression of intent to withdraw his appeals in 
these matters, further discussion of the impact of the VCAA 
on the matters is not necessary.  Regarding the Veteran's 
claim of service connection for tinnitus, inasmuch as this 
decision grants such claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any notice error or 
duty to assist omission is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Service connection for diabetes mellitus with cataracts, 
malaria, and scrub typhus.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

At a Travel Board hearing on January 6, 2010, the appellant 
withdrew his appeals seeking service connection for diabetes 
mellitus with cataracts, claimed as due to herbicide 
exposure, malaria, and scrub typhus (because there is no 
competent evidence of current related disability).  Hence, 
there is no allegation of error of fact or law for appellate 
consideration on these claims.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in these matters, 
and the appeals must be dismissed.

Service connection for tinnitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In the case of a veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence of such disease or injury if 
consistent with the circumstances, conditions, or hardships 
of such service notwithstanding the fact that there is no 
official record of such incurrence in such service, and to 
that end shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran's DD 214 shows he served as an Infantry Unit 
Commander in the Republic of Vietnam from August 1971 to 
March 1972, and was awarded a Vietnam Campaign Medal with V 
device, a Vietnam Service Medal, and a Bronze Star Medal.  
His service treatment records (STRs), including his March 
1972 service separation physical examination report, are 
silent for complaints, findings, treatment, or diagnosis of 
tinnitus.

On June 2006 VA examination, the Veteran reported that while 
in the military, he served in the infantry as a platoon 
leader and engaged in combat in Vietnam.  He denied any 
postservice recreational or occupational noise.  He also 
reported that he experienced tinnitus (ringing in the ears) 
once in service after an explosion went off, but denied any 
current tinnitus.  Tinnitus was not diagnosed, as there was 
no reported tinnitus.

In an April 2009 letter, the Veteran's private 
otolaryngologist, Dr. A.J.F., stated, "This 60 year old 
Vietnam veteran spent 1 year in combat where he was exposed 
to artillery, mortar, small arms fire as well as helicopter 
and jet engine noise.  He was especially bothered by plastic 
explosive blasts used to destroy enemy bunkers.  During that 
time he developed hearing loss and tinnitus which have 
persisted to this time and have worsened ever [sic] the years 
. . . There is no question that his hearing loss and tinnitus 
are as a direct result of his military service."

At the January 2010 Travel Board hearing, the Veteran 
testified that he was an infantry platoon leader, and was 
exposed to noise trauma both during infantry officers' 
training and while serving in Vietnam (including in combat).  
In particular, he described being exposed to loud noises from 
gunfire, helicopters, bombs, and plastic explosives used to 
detonate enemy bunkers.  He also testified that he has had 
high-pitched ringing noises in his ears ever since service.  
He explained that, at one point, he went to see a doctor for 
a hearing test and when asked about whether he had tinnitus, 
he answered, "No," because he was not sure what that was.  
He thought tinnitus had to be a bell-ringing type of sound 
and did not equate it with the high-pitched sound that he 
experiences.  

The evidence shows that the Veteran served in combat.  
38 U.S.C.A. § 1154 provides for relaxed evidentiary standards 
for veterans who served in combat.  Notably, his reports of 
noise trauma in service are consistent with the circumstances 
of his service, and his testimony is considered forthright 
and credible.  
The competent (medical) evidence of record also shows that 
the Veteran has tinnitus.  [Although he denied having 
tinnitus during his June 2006 VA examination, he explained at 
the January 2010 Travel Board hearing that he was not aware 
that the high-pitched noise that he experiences could also be 
called tinnitus, and thought tinnitus had to be a bell-
ringing type of noise.]  In April 2009, his private 
otolaryngologist, Dr. A.J.F. opined that his tinnitus was a 
"direct result of his military service."  Dr. A.J.F.'s 
opinion is consistent with the facts of the case and 
reasonably substantiates the Veteran's claim.  Significantly, 
the Veteran has consistently asserted that he has had 
tinnitus continuously since service, and he is competent to 
testify as to the symptoms he experiences, including the 
presence of ringing of the ears.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see also Savage, supra.

Given that the Veteran is entitled to the relaxed evidentiary 
standards of 38 U.S.C.A. § 1154, and as his claim is 
reasonably supported by the competent evidence of record, the 
Board finds that service connection for tinnitus is 
warranted.


ORDER

The appeals seeking service connection for diabetes mellitus 
with cataracts, claimed as due to herbicide exposure, 
malaria, and scrub typhus are dismissed.

Service connection for tinnitus is granted.


REMAND

While the notice provisions of the VCAA appear to be 
satisfied as to the matter remaining on appeal, the Board is 
of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in 
the development of the facts pertinent to this claim.  See 
38 C.F.R. § 3.159.  As was noted above, the Veteran served as 
an Infantry Unit Commander, engaged in combat with the enemy, 
and was exposed to the noises of gunfire, bombs, helicopters, 
and plastic explosives; it is not in dispute that he was 
exposed to substantial noise trauma in service.  

On June 2006 VA audiological evaluation, puretone thresholds 
revealed normal hearing in both of the Veteran's ears and 
speech audiometry revealed speech recognition ability of 100 
in each ears.  As such, he was not shown to have a hearing 
loss disability by VA standards.  See 38 C.F.R. § 3.385.  

April 2009 private audiometry, presented in chart format, is 
reported as showing essentially normal hearing through 4,000 
Hz in the left ear with moderate loss shown at the 6,000 and 
8,000 Hz levels, and essentially normal hearing through 3,000 
Hz in the right ear with moderate loss shown in the 4,000 to 
8,000 Hz levels.  Speech discrimination scores were 88 
percent in the right ear and 92 percent in the left ear.  In 
an accompanying letter, otolaryngologist  A.J.F., noted the 
Veteran's history of combat noise trauma in service and 
opined that "there was no question" his hearing loss was 
"a direct result of his military service."  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The United States Court of Appeals for 
Veterans Claims has held that the requirement for evidence 
that a disability "may be associated" with service is a 
"low threshold" requirement.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  As the record shows that the 
Veteran was exposed to noise trauma in service and now 
contains private medical evidence of hearing loss disability, 
the "low threshold" standard of McLendon is met and a new 
examination for a medical advisory opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
whether he has a hearing loss disability 
(by VA standards) in each ear, and if so 
the likely etiology of the hearing loss.  
The examiner must review the Veteran's 
claims file in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file 
(including the private otolaryngologist's 
[ENT] opinion he submitted), the examiner 
should provide an opinion responding to 
the following:

(a) Does the Veteran have a hearing loss 
disability in each ear by VA standards?  
If the response is no, the examiner should 
comment regarding the private ENT opinion 
suggesting the contrary (by speech 
discrimination scores).  

(b) If the response to (a) is yes (as to 
either, or both, ears, the examiner should 
further opine whether it is at least as 
likely as not (i.e., 50 percent or better 
probability) that such disability is 
related to his service, to include as due 
to noise trauma therein?  

The examiner must explain the rationale 
for all opinions provided.  

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


